Title: To George Washington from William Smith, 12 August 1799
From: Smith, William
To: Washington, George



Honoured Sir
Camberwell [England] Augst 12th 1799.

It may be justly expected that I should make some Apology for giving you this Trouble. I am embolden’d to it, from your Character in the World, & from a persuasion that the recollection of an Old Friend, & fellow Soldier, may afford you some Pleasure. The reason of my Application will best be explained to you by the perusal of a Letter I received last March—a Copy of which I shall now transcribe.




Glasgow March 19th 1799
Sir

A Friend of mine from Virginia who as well as me, was well acquainted with the late Mr Robt Stobo, who on account of his appointment in the Virginia Regiment was entitled to certain Lands

in the back Country of that State, which are now become valuable & may still be recovered; & as I understand you are Son in Law to a Mrs Janet Richardson Sister to Mr Stobo who has a right to these Lands you may correspond with Mr James Lyle Mercht at Manchester on James River Virginia, in respect to them; and if you chuse to send Him a Letter of Attorney from your Mother in Law to transact the business, something considerable may be got, and you will be very safe in the Hands of that Gentleman & you may consult wt. Mr James Parker & Mr Samuel Donaldson both Merchts in London respecting the Character of that Gentleman & the writer of this Letter. I am Sir your most humble Servant

Alexr McCaul
To the Revd William Smith
Camberwell near London




In compliance with the Purport of this Letter we have sent out a full Power of Attorney, & the other Heirs with myself have bound ourselves to pay every Expense that may be incurred. From two of your Letters which I have had the privilege of reading, one I think in /71 to Capt. Stobo & the other in 1773 to my late Father in Law Mr David Richardson, I find there were certain Conditions to be fulfilled on the Part of the Grantee—This I fear has not been done—The Sudden Death of the one, & inability of the other may have prevented it—What we have to request of you Sir is, that if these Obstacles can be removed you would be so kind as lend us a helping hand. Nat[ura]l Justice seems to say, that an Original Grant made for honorable Services, should not be vacated from the non-performance of lesser Stipulations—In your last Letter to Mr Richardson you suggested that if Capt. Stobo’s Proportion of the Expenses Should not arrive some Expedient should be fallen upon to subject the Land to the Payment thereof. This I think both reasonable & just, as well as, that every other Person who may have been at any expense in fulfilling other Conditions should be fully re-imbursed—But after all it is to be hoped there will be a handsome overplus or remainder to my Mother in Law, & to us her natural heirs. Dear Sir I find myself again inclined to apologize for the trouble this may give you—yet I cannot persuade myself but that it must be a pleasing thought to you, if in any measure you can be useful to the Descendants & Relatives of one, who was

a Companion wt. you in many noble Exploits, & suffered more perhaps than any Man for the Sake of Virginia—Should you condescend to favor me with a few Lines you may direct as above—In the Hope that something will be done—I remain Hond Sir with every good Wish & the highest Esteem your obliged humble Servant

William Smith

